DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 32-33 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9 and 10 of U.S. Patent No. 9,446,236 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application is directed towards the same subject matter of the US 9,446,236 B2.
Claims of current application 17/397214
Claims in US 9,446,263
22. (New) A system for radiotherapy, the system comprising: a magnetic resonance imaging system configured to generate a main MRI magnetic field along an MRI axis; a gantry configured to rotate about the MRI axis; a first component of a linear accelerator attached to the gantry; a second component of the linear accelerator attached to the gantry at a separate location around the gantry; and a radio-frequency (RF) waveguide connecting the first component and the second component of the linear accelerator, wherein the RF waveguide is oriented to be substantially perpendicular to the main MRI magnetic field.  

1. A system comprising: a magnetic resonance imaging system; a gantry; two or more shielding containers attached to the gantry, at least two of the two or more shielding containers containing components of a linear accelerator; and at least one radio frequency waveguide extending between the at least two of the two or more shielding containers to connect the components contained in the at least two of the two or more shielding containers.
2. The system of claim 1 wherein the at least one radio-frequency waveguide is oriented to be substantially perpendicular to the magnetic field lines of a main magnet of the magnetic resonance imaging system.

32. (New) The system of claim 22, wherein the radio frequency waveguide includes RF shielding.  

9. The system of claim 1 wherein the at least one radio frequency waveguide includes RF shielding.
33. (New) The system of claim 32, wherein the RF shielding comprises at least one of an RF absorbing material, an RF reflecting material, or multiple layers of RF reflecting and absorbing materials.  

10. The system of claim 9 wherein the RF shielding comprises at least one of an RF absorbing material, an RF reflecting material, or multiple layers of RF reflecting and absorbing materials.
37. (New) The system of claim 36, wherein the first RF shielding or the second RF shielding comprises at least one of: an RF absorbing material, an RF reflecting material, and multiple layers of RF reflecting and absorbing materials.

10. The system of claim 9 wherein the RF shielding comprises at least one of an RF absorbing material, an RF reflecting material, or multiple layers of RF reflecting and absorbing materials.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 22-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shvartsman et al. (US 2011/0012593 A1).
With respect to claim 22, Shvartsman discloses a system for radiotherapy, the system comprising: a magnetic resonance imaging system configured to generate a main MRI magnetic field along an MRI axis (see Figures 1A and 1B); a gantry configured to rotate about the MRI axis (gantry #106); a first component of a linear accelerator attached to the gantry (see linac housing #107); a second component of the linear accelerator attached to the gantry at a separate location around the gantry (see Figure 8 disclosing two linac housings #107 and #107’ in different locations); and a radio-frequency (RF) waveguide connecting the first component and the second component of the linear accelerator (see Figure 1E disclosing waveguide #107a), wherein the RF waveguide is oriented to be substantially perpendicular to the main MRI magnetic field (see Figure 1E).  
With respect to claim 23, Shvartsman discloses the radio frequency waveguide is made substantially from copper (see paragraph 0012).
With respect to claim 24-27, Shvartsman discloses the radio frequency waveguide is formed from a non-ferromagnetic material coated with copper, silver or gold on an interior surface of the radio frequency waveguide (see paragraph 0012).  
With respect to claim 28, Shvartsman discloses a third component of the linear accelerator, the third component being a pulse modulator located on the gantry (see paragraph 0053).   
With respect to claims 29 ad 30, Shvartsman discloses a gantry supporting stand and a third component of the linear accelerator, the third component being a pulse modulator located on the gantry supporting stand or in the cabinet (Figure 1A, gantry #106).  
With respect to claim 31, Shvartsman discloses an RF shielding room containing the magnetic resonance imaging system and the gantry; and3Application No.: Not Yet AssignedAttorney's Docket No.: 047176-0562762_515C031JS(PATENT) a third component of the linear accelerator, the third component being a pulse modulator located outside the RF shielding room (see paragraphs 0019 and 0089).  
With respect to claim 32, Shvartsman discloses the radio frequency waveguide includes RF shielding (see Figure 1E disclosing shielding #118, #120 and #122 around waveguide #107).  
With respect to claims 33 and 37, Shvartsman discloses the RF shielding comprises at least one of an RF absorbing material, an RF reflecting material, or multiple layers of RF reflecting and absorbing materials (see paragraph 0012).  
With respect to claim 34 and 35, Shvartsman discloses a first shielding container mounted on the gantry, the first component of the linear accelerator at least partially within the first shielding container; and a second shielding container mounted on the gantry at a separate location around the circumference of the gantry from the first shielding container, the second component of the linear accelerator at least partially within the second shielding container (see Figures 1B and 1E disclosing the linear accelerator mounted on gantry #106 and wherein said linear accelerator is located in a shielding container further shown in Figure 1E as shieldings #118, #120 and #122).   
With respect to claim 36, Shvartsman discloses a first RF shielding around the first component of the linear accelerator configured to decrease leakage of RF energy from the first component of the linear accelerator to surroundings; and a second RF shielding around the second component of the linear accelerator configured to decrease leakage of RF energy from the second component of the linear accelerator to the surroundings (see Figure 1E, shieldings #118, #120 and #122; see also paragraph 0012).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 no relied upon discloses MR systems combined with linac devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866